Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a national stage entry of PCT/IB2018/058722 (international filing date: 11/06/2018) which claims priority from provisional application 62587706 (filed 11/17/2017).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 22, 23, 26-28, 31-33, 36, 37, 40, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22 line 2, the phrase “channel state information reference signal, CSI-RS,” should be changed to --- channel state information reference signal (CSI-RS) ---, i.e. using parenthesis for clarity purposes and for avoiding ambiguity rejections.  For the time being, the examiner, while uncertain, believes the term “CSI-RS” is a short form for claims 27, 32, 36, 40, and 41.
Claim 22 line 4, the phrase “synchronization signal block, SSB,” should be changed to --- synchronization signal block (SSB) ---, i.e. using parenthesis for clarity purposes and for avoiding ambiguity rejections.  For the time being, the examiner, while uncertain, believes the term “SSB” is a short form for the term “synchronization signal block”.  Similar problem appears in claims 27, 32, 36, 40, and 41.
Claim 22 line 4, the phrase “tracking reference signal, TRS,” should be changed to --- tracking reference signal (TRS) ---, i.e. using parenthesis for clarity purposes and for avoiding ambiguity rejections.  For the time being, the examiner, while uncertain, believes the term “TRS” is a short form for the term “tracking reference signal”.  Similar problem appears in claims 27, 32, 36, 40, and 41.
Claim 22 line 3, the phrase “and/or” does not comply with the MPEP standard and is unclear and ambiguous.  To be more specific, it is unclear and ambiguous as to whether it is referred to (a) CSI-RS resource and SSB resource, or (b) CSI-RS resource or SSB resource.  Clarification or correction is requested.  NOTE: for examining purposes, claim features that use "and/or” are being examined as "or" only.  Similar problem appears in claims 27, 32, 36, 40, and 41, hence, each of the phrase "and/or” is also being examined as "or" only. 
Claim 22 line 5, the phrase “to make it aware” is unclear and ambiguous.  Using the term “it” causes unclear and ambiguous as to what this “it” refers to.  If the “it” is referred the user equipment, it is suggested that the “it” be changed to --- the user claims 27, and 40.
Claim 23 line 2, the phrase “the CSI-RS resource sets” should be changed to --- the one or more CSI-RS resource sets---, for consistence in claim language and antecedent basis.  Similar problem appears in line 2-3 as well as claims 28, 33, and 37.
Claim 26 line 4, the phrase “transmission formats” should be changed to --- the transmission formats ---, for consistence in claim language and antecedent basis.  Similar problem appears in claim 31.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22-41 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (US 20200205116 A1, hereinafter ZHANG), in view of LI et al. (US 20200287678 A1, hereinafter LI).

Regarding claim 22, ZHANG teaches a method, comprising (in general, see both fig. 13-14 and their corresponding paragraphs 103-117, see also at least fig. 3, 4, 8, and 9 and their corresponding paragraphs for addition background information): 
defining an information as a part of a channel state information reference signal, CSI-RS, resource or resource set definition to indicate, to a user equipment, at least one CSI-RS resource and/or synchronization signal block, SSB, resource used for tracking reference signal, TRS, purposes; and transmitting the information to the user equipment to make it aware of the at least one CSI-RS resource within one or more CSI-RS resource sets targeted for TRS specific operation.  (see at least para. 107-109 of fig. 13 in view of para. 115-116 of fig. 14, e.g. UE triggers TRS request with QCL indicators, and gNB sends TRS response QCLed with SS-block and CSI-RS resources for further measurements)
ZHANG differs from the claim, in that, it does not specifically disclose defining an information element; which is well known in the art and commonly used for effectively reducing overhead.
LI, for example, from the similar field of endeavor, teaches mechanism of defining an information element (see at least para. 98, e.g. using at least SSB index or port index); which would have been obvious before the effective filing date of the LI into the method of ZHANG for effectively reducing overhead.

Regarding claim 23, ZHANG in view of LI teaches a periodic CSI-RS resource is included in one of the CSI-RS resource sets and an aperiodic CSI-RS resource is included in another one of the CSI-RS resource sets.  (ZHANG, see at least para. 65 and 68 of fig. 8 and 9 respectively, e.g. aperiodic and periodic TRS operations)

Regarding claim 24, ZHANG in view of LI teaches the defining comprises defining a TRS information parameter via RRC signaling.  (ZHANG, see at least para. 66, e.g. gNB may trigger TRS by DCI, by MAC-CE, and/or by RRC signaling)

Regarding claim 25, ZHANG in view of LI teaches the TRS information parameter comprises at least one of a first element including a boolean value information element associated with the at least one CSI-RS resource for TRS purposes, a second element including a CSI-RS resource channel state information set identifier or SSB resource indicator, or a third element including at least one CSI-RS resource identifier associated with the at least one CSI-RS or synchronization signal block resource.  (LI, see at least para. 98, e.g. using at least SSB index or port index)

Regarding claim 26, ZHANG in view of LI teaches defining different combinations of CSI-RS resource sets or resources, with or without SSB resources, to be used as transmission formats for fine time-frequency TRS; and configuring the user 

Regarding claims 27, 28, 29, 30, and 31, these claims are rejected for the same reasoning as claims 22, 23, 24, 25, and 26, respectively, except each of these claims is in apparatus claim format.
To be more specific, ZHANG in view of LI also teaches a same or similar apparatus with processor and memory (ZHANG, see at least fig. 16), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 32, this claim is rejected for the same reasoning as claim 22.  To be more specific, one skilled in the art would have known that claim 32 performs reverse procedures of those of claim 22; more specifically, it would be an user equipment (i.e. UE) performs the reverse receiving from and transmitting to an base station (i.e. BS or eNB or gNB) of claim 22.  Therefore, the examiner applies the same rejection reasoning as set forth in claim 22.

Regarding claims 33, 34, and 35, in view of claim 32 above, these claims are rejected for the same reasoning as claims 23, 24, and 25, respectively.

Regarding claims 36, 37, 38, and 39, these claims are rejected for the same reasoning as claims 32, 33, 34, and 35, respectively, except each of these claims is in apparatus claim format.
To be more specific, ZHANG in view of LI also teaches a same or similar apparatus with processor and memory (ZHANG, see at least fig. 12), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 40, this claim is rejected for the same reasoning as claim 22 except this claim is in computer-readable medium claim format.
To be more specific, ZHANG in view of LI also teaches a same or similar apparatus with processor and memory (ZHANG, see at least fig. 16), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 41, this claim is rejected for the same reasoning as claim 22 except this claim is in computer-readable medium claim format.
To be more specific, ZHANG in view of LI also teaches a same or similar apparatus with processor and memory (ZHANG, see at least fig. 12), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Conclusion
The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEE F LAM/Primary Examiner, Art Unit 2465